Citation Nr: 0635599	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for asbestosis.

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946 and from January 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
2002 and in March 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
denied service connection for asbestosis and for a right knee 
disability 

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran does not have asbestosis attributable to his 
periods of military service.

2.  The veteran does not have a current right knee disability 
due to injury attributable to his periods of military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have a right knee disability as a 
result of injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran served on active duty in the Army 
from February 1945 to November 1946 and from January 1950 to 
September 1951.  The report of separation from his first 
period of active duty noted his inservice specialty as 
teletype operator.  His report of separation from his second 
period of active duty noted his inservice specialty as supply 
records.

The veteran's service medical records were associated with 
the claims file.  The veteran's entrance examination, dated 
in January 1945, revealed normal cardiovascular system and 
lungs.  A separation examination, dated in September 1946, 
revealed a normal chest x-ray and no musculoskeletal defects.  
The veteran's August 1951 separation examination revealed a 
normal chest x-ray.  A progress note from the U.S. Army 
Hospital in Fort Benning dated in August 1956 revealed that 
the veteran was seen for pain in his right knee after 
strenuous exercise.  The veteran was noted to be old for 
Osgood-Schlatter but the note said that it should be ruled 
out.  X-ray examination of the knee, performed at that time, 
revealed negative findings.  It also noted that there was no 
history of trauma.  The veteran was noted to be in the 
reserves at that time.  

Associated with the claims file were letters dated in 
December 1998 and February 1999 and a pulmonary function 
report dated in February 1999 from G. Lorino, M.D.  In the 
December 1998 letter, Dr. Lorino reported that the veteran 
had parenchymal and/or pleural changes to suggest asbestos-
related lung disease.  The February 1999 letter noted that 
the veteran reported exposure to asbestos in 1943 when he 
began working at the Alabama shipyard as an electrician.  He 
said the veteran worked as an electrician throughout his 
career and was exposed to asbestos-related products until the 
1980s.  He said the veteran smoked approximately two packs of 
cigarettes per day for twenty years and quit smoking six 
years prior.  A chest x-ray was noted to reveal mild fibrotic 
changes in the lower lung fields bilaterally. No pleural 
thickening or calcifications were present.  Pulmonary 
function testing (PFT) revealed normal vital capacity without 
airflow obstruction.  His lung volumes were consistent with 
air trapping and his diffusion capacity was normal.  Dr. 
Lorino concluded that the veteran has pulmonary asbestosis.

The veteran was afforded a VA examination for respiratory 
disorders in May 2002.  The veteran reported that he may have 
been exposed to asbestos while staying in the barracks at 
Fort Benning during his active military service.  The veteran 
said he did not handle asbestos and denied significant lung-
related symptoms until ten years prior when he started having 
more frequent bronchitis.  He said he quit smoking thirty-
five years prior.  The veteran reported mild chronic cough 
with clear phlegm.  He denied significant dyspnea on physical 
exertion.  The veteran reported that he was able to do all 
physical activities normally.  A chest x-ray was reported to 
be normal except for evidence of a calcified granuloma in the 
left upper lobe but no pleural calcification or other active 
diseases.  No evidence of active pulmonary asbestosis was 
noted.  Pulmonary function testing was reported to be normal.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 2001 to March 2004.  In June 2001 the 
veteran's lungs were noted to be clear to auscultation 
bilaterally with no wheezing, rales, or rhonchi.  In November 
2003 the veteran reported mild chest tightness in the 
morning.  His lungs were noted to be clear to auscultation 
bilaterally with good air entry and no rales or wheezes 
appreciated.  His heart was noted to have a regular rate and 
rhythm.  Albuterol was prescribed for chest tightness.  At an 
examination in March 2004 the veteran's lungs were noted to 
be within normal limits.  

The veteran was afforded a hearing with a decision review 
officer (DRO) in May 2004.  The veteran testified that he was 
first exposed to asbestos in service at Fort McClellan.  He 
said that heating ducts in the barracks were surrounded by 
asbestos.  He said he was also exposed to asbestos at several 
other bases which had the same type of duct-work.  He 
testified that he also thought he was exposed to asbestos 
when he served aboard a ship.  He said the steam pipes on the 
ship were covered in asbestos.  He testified that he worked 
in a shipyard in Alabama after he got out of service.  He 
said that he was diagnosed with asbestosis by a private 
physician.

The veteran submitted a waiver of original jurisdiction along 
with private medical records dated from January 2000 to 
January 2006 at the time of his June 2006 Travel Board 
hearing.  It is unclear where the records were promulgated.  
In December 2005 the veteran reported bilateral knee pain for 
a significant period of time.  X-rays revealed bilateral 
osteoarthritis of both knees.  The veteran requested the 
examiner to provide an opinion regarding whether the 
veteran's complaints of pain in service in 1957 was related 
to his currently diagnosed osteoarthritis.  The examiner said 
that the veteran had a possible diagnosis of Osgood-
Schlatters disease in service, but that Osgood-Schlatters has 
not been proven to cause any significant osteoarthritic 
problems.  Thus, the examiner opined that it was unlikely 
that the veteran's current symptomatology was related to the 
notation regarding Osgood-Schlatters.  The examiner further 
noted that the left and right knee did not appear different 
on x-ray.  A January 2006 office follow-up includes a 
discussion regarding whether the veteran's in-service knee 
injury was related to his current osteoarthritis.  The 
examiner said that he could not make a correlation between 
the veteran's current osteoarthritis of the knees and his 
injury in 1957.  The examiner noted that after the veteran's 
injury in 1957 there is no further evidence regarding a 
problem with his knee until now.  

The veteran was afforded a Travel Board hearing in June 2006.  
The veteran testified that he injured his right knee when he 
slipped and fell getting into a dump truck while he was in 
service.  He said he was on active duty for training while 
serving in the reserves at the time of the injury.  He said 
he was removed from driving the truck after the knee injury.  
He said he had problems with his knee after service and that 
it is getting worse.  He said went to a doctor who told him 
to have his knee replaced but that he was not currently 
seeing any doctors for his knee.  He said he does not have a 
diagnosis for his knee injury.  The veteran testified that he 
did not notice asbestosis until a friend went to a lawyer and 
was examined for the disease.  He said he was also examined 
and it was determined that he suffered from asbestosis.  He 
said that he received a small settlement from a private 
company.  He said he believed he had been diagnosed with 
asbestosis in 1993.  He reported exposure to asbestos in 
service while staying in the barracks where asbestos 
installation was used and also when he served aboard a ship.  
He testified that he did not notice any symptoms of 
asbestosis until the early 1990s.  He said he is not 
currently receiving any treatment for asbestosis.  The 
veteran testified that he was exposed to asbestos while in 
service and also as a civilian while working in a shipyard 
after service.  He said he was not sure which exposure led to 
his current diagnosis.  

I.  Claims for Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2006).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Asbestosis

The Court has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, but there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 1988, 
VA issued a circular on asbestos-related diseases that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of 
the VA Compensation and Pension Service in September 1992, 
and, at that time its contents were added as paragraph 7.68 
(now paragraph 7.21) of Part VI of the VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1).  The provision does 
not give rise to enforceable substantive rights and does not 
create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 
1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  

In the December 1998 letter Dr. Lorino reported that the 
veteran had parenchymal and/or pleural changes to suggest 
asbestos related lung disease.  The February 1999 letter 
noted that the veteran reported exposure to asbestos in 1943 
when he began working at the Alabama shipyard as an 
electrician.  He said the veteran worked as an electrician 
throughout his career and was exposed to asbestos related 
products until the 1980s.  He said the veteran smoked 
approximately two packs of cigarettes per day for twenty 
years and quit smoking six years prior.  A chest x-ray was 
noted to reveal mild fibrotic changes in the lower lung 
fields bilaterally.  No pleural thickening or calcifications 
were present.  Pulmonary function testing revealed normal 
vital capacity without airflow obstruction.  His lung volumes 
were consistent with air trapping and his diffusion capacity 
was normal.  He concluded that the veteran has pulmonary 
asbestosis.  At the May 2002 VA examination for respiratory 
disorders, a chest x-ray was reported to be normal except for 
evidence of calcified granuloma in the left upper lobe but no 
pleural calcification or other active diseases were reported.  
No evidence of active pulmonary asbestosis was noted.  
Pulmonary function testing was reported to be normal.  VA 
outpatient treatment reports dated from June 2001 to March 
2004 were negative for any treatment related to asbestosis or 
other lung-related disabilities.  The veteran testified that 
he received a small settlement from his employer related to 
his asbestosis diagnosis.  The veteran said he was not sure 
if the asbestosis resulted from his exposure as a civilian 
electrician or from his exposure in service.  

There is no competent evidence to indicate that any current 
asbestosis is related to service.  Dr. Lorino's letter noted 
that the veteran reported exposure to asbestos in 1943 when 
he began working at the Alabama shipyard as an electrician.  
He said the veteran worked as an electrician throughout his 
career and was exposed to asbestos related products until the 
1980s.  The VA examiner concluded that the veteran did not 
have a diagnosis of asbestosis.  The veteran has not received 
treatment for asbestosis at VA.  In light of the absence of 
any objective evidence to establish a link between any 
current asbestosis and the veteran's military service, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for asbestosis 
due to military exposure.  

B. Right Knee Disability

The veteran's service medical records included a progress 
note from the U.S. Army Hospital in Fort Benning, dated in 
August 1956, which revealed that the veteran was seen for 
pain in his right knee after strenuous exercise.  The veteran 
was noted to be old for Osgood-Schlatter but the note said 
that it should be ruled out.  X-ray examination of the knee, 
performed at that time, revealed negative findings.  It also 
noted that there was no history of trauma.  The veteran was 
noted to be in the reserves at that time.  

VA outpatient treatment reports dated from June 2001 to March 
2004 were negative for any reference to a right knee 
disability.  The veteran was diagnosed with bilateral 
osteoarthritis by way of private medical records dated in 
December 2005.  The veteran's private physician said that the 
veteran had a possible diagnosis of Osgood-Schlatters disease 
in service.  He said that Osgood-Schlatters has not been 
proven to cause any significant osteoarthritic problems, and 
he opined that it was unlikely that the veteran's current 
symptomatology was related to the notation regarding Osgood-
Schlatters in the veteran's service medical records.  The 
examiner also noted that the left and right knee did not 
appear different on x-ray.  

A January 2006 office follow-up includes an opinion whereby 
the examiner said that he could not make a correlation 
between the veteran's current osteoarthritis of the knees and 
his injury in 1957.  The examiner noted that after the 
veteran's injury in 1957 there is no further evidence 
regarding a problem with his knee until now.  

There is no competent evidence to indicate that any current 
right knee disability is related to service.  It is not clear 
whether the veteran was actually on active duty for training 
when he was seen for pain in his right knee at Fort Benning 
in August 1956.  An x-ray taken at that time was negative.  
The only other evidence pertaining to the veteran's right 
knee are records from an unknown private provider in which 
the veteran was diagnosed with bilateral osteoarthritis in 
December 2005, almost fifty years after he was seen for right 
knee pain while in the reserves.  The private provider said 
that Osgood-Schlatters has not been proven to cause any 
significant osteoarthritic problems and the physician opined 
that it was unlikely that the veteran's current 
symptomatology was related to the notation regarding Osgood-
Schlatters in the veteran's service medical records.  The 
Board notes that it is not clear whether the veteran had a 
diagnosis of Osgood-Schlatters in 1956 and x-rays were 
negative at that time.  In January 2006, the examiner opined 
that he could not make a correlation between the veteran's 
current osteoarthritis of the knees and his injury in 1957.  
In light of the absence of any objective evidence to 
establish a link between any current right knee disability 
and his military service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right knee disability 
due to injury.  

The Board notes that the veteran has alleged that he has 
asbestosis related to his military service and a right knee 
disability related to an in-service injury.  While the 
veteran is capable of providing information regarding injury 
in service and symptoms he has experienced since service, or 
the current condition of his right knee, as a layperson, he 
is not qualified to offer medical opinions, such as diagnoses 
or medical nexus opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asbestosis or a right knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
February 2003, October 2003, and December 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, and VA treatment reports.  
Service personnel records were also associated with the 
claims file.  The veteran was afforded a VA examination for 
his claim for service connection for asbestosis.  As for 
whether further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
whether any current right knee disability is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the veteran has had post-service problems with his right 
knee, but there is no indication, except by way of 
unsupported allegation, that he had an injury in service or 
now has residuals of an in-service right knee injury.  
Moreover, the record currently before the Board includes the 
opinion from a private physician which indicated that it was 
unlikely that the veteran's current symptomatology was 
related to the notation regarding Osgood-Schlatters in the 
veteran's service medical records.  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a right knee disability 
is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


